t c summary opinion united_states tax_court richard a and elaine c murray petitioners v commissioner of internal revenue respondent docket no 14369-04s filed date richard a murray pro_se angelique m neal for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax prior to trial the parties resolved all the adjustments listed in the notice_of_deficiency therefore the underlying deficiency is not at issue the sole issue for decision is whether the issuance of the notice_of_deficiency to petitioners was valid some of the facts were stipulated those facts with the exhibits annexed thereto are so found and are made part hereof petitioners’ legal residence at the time the petition was filed was north hills california mr murray worked as a computer analyst for litton industries for years he was laid off in and has since been receiving retirement income mr murray previously prepared his own income_tax return however sometime in the late nineties due to confusion over the alternative_minimum_tax petitioners began using a return preparer the return preparer peter chavez was referred to petitioners by their daughter’s boyfriend mr chavez conducted a tax_return preparation business called tax care for less in burbank california he prepared petitioners’ federal_income_tax return as well as the returns of petitioners’ two daughters one of the daughter’s boyfriend and multiple friends of petitioners on their federal_income_tax return the following disallowances and adjustments were agreed to as a result of an audit of petitioners’ return by respondent claimed on return agreed to by parties schedule a deductions medical_expenses dollar_figure big_number state and local_taxes personal_property_taxes big_number charitable_contributions big_number unreimbursed employee_expenses big_number subscriptions maintenance repairs gambling_losses education credit big_number big_number big_number dollar_figure-0- big_number big_number -0- -0- big_number -0- petitioners testified that they and their family and friends were audited only after an employee of their return preparer reported him to the irs this employee purportedly knew that mr chavez was preparing returns fraudulently and allowing taxpayers to claim deductions that were either inflated or imaginary the employee demanded dollar_figure to keep quiet and when mr chavez refused to pay the employee reported his actions to the irs petitioners believe that because of the tip to the irs anyone who made more than dollar_figure and had a return prepared at tax care for less was audited by the irs because the irs used blackmail as a source of their information petitioners contend that the audit of their federal_income_tax return was improper generally the court will not look behind the notice_of_deficiency to review the information used or the commissioner’s motives or procedure involved in making a determination 62_tc_324 however if the taxpayer establishes that the deficiency_notice is arbitrary or without foundation the burden of going forward with the evidence shifts to the commissioner 83_tc_269 although mr murray testified at length as to why he believed the irs began investigating mr chavez he offered no independent evidence of that at trial petitioners introduced several letters written by petitioners to the department of justice the irs criminal investigation chief and the attorney_general the letters discuss petitioners’ belief that an employee of mr chavez reported him to the irs after he failed to answer her demand for hush money petitioners however do not name this female employee in any of their letters nor could they recall her name at trial furthermore petitioners could offer no witnesses to verify their allegation they were not approached by this employee and refused to reveal at trial how they learned of the attempted blackmail of mr chavez when challenged regarding the validity of their claims mr murray could only say i know it’s true i just know at trial mr murray eventually resorted to quoting the fourth_amendment and demanding that the court force respondent to reveal his sources and admit the irs is shielding and protecting and encouraging people to be blackmailers petitioners went as far as to allege that the irs is probably paying off the blackmailer the irs is guilty of obstruction of justice because they’re harboring a blackmailer the court declines to attach any validity to petitioners’ allegations insofar as this case is concerned petitioners conceded most of respondent’s disallowances and agreed to adjustments on the remaining items that fact indicates that respondent had an appropriate reason to make the determination reflected in the notice_of_deficiency whether the irs received a tip about mr chavez’s fraudulent practice is immaterial in this proceeding adjustments were made to petitioners’ return and the fact that petitioners conceded these adjustments gives credence to the audit inasmuch as petitioners have not shown that respondent’s deficiency determination was arbitrary or erroneous or that the determination was not supported by the proper foundation it is inappropriate for this court to look behind the deficiency_notice to examine the basis for or reasons behind respondent’s determination 596_f2d_358 9th cir revg 67_tc_672 deboer v commissioner tcmemo_1996_174 the notice_of_deficiency therefore is valid and respondent’s determination is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
